--------------------------------------------------------------------------------


Exhibit 10.5
 
 
                                                                                     Norwegian
Shipbrokers’ Association’s
MEMORANDUM OF
AGREEMENT                                                                                                                                                                                       
Memorandum of Agreement for sale and
                                                                                     purchase
of ships.  Adopted by the Baltic
                                                                                     and
International Maritime Council
Dated: 13th June
2008                                                                       (BIMCO
) in 1956.
                                                        Code-name
                                                                          
SALEFORM 1993
                                                                                     Revised
1966, 1983 and 1986/7
 
 
 
____________ Navigation Ltd, Trust Company Complex, Ajeitake Road, Ajeltake
Island Majuro, The Republic of the Marshall Islands hereinafter called the
Sellers, have agreed to sell, and Genco ______ Ltd, Marshall Islands, the
performance of which to be guaranteed by Genco Shipping and Trading Limited
hereinafter called the Buyers, have agreed to buy
 
Name:  =­­­­­­­­­­­­­­­­­­­_______________________=
 
Classification Society/Class:  ____
 
Built:  scheduled delivery end of _________  By:  ________ Shipbuilding Co Ltd,
South Korea
 
Flag:  Marshall Islands                      Place of Registration:  Marshall
Islands
 
Call Sign:                                               Grt/Nrt:
 
Register Number:
 
hereinafter called the Vessel, on the following terms and conditions:
 
Definitions
 
“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1, Germany, Greece, USA,
South Korea and in the place of closing stipulated in Clause 8.
 
“in writing” or “written means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.
 
“Classification Society” or “Class” means the Society referred to in line 4.
 
1.    Purchase Price U.S.$ _____________ (United States Dollars
___________________) less liquidated damages if any
 
2.    Deposit
 
As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Price within four (4) banking
days from the date of this Agreement has been signed by both the Buyers and the
Sellers on fax provided the account is open and functional.  This deposit shall
be placed with ____________ AG, Hamburg and held by them in a joint, interest
bearing account for the Sellers and the Buyers, to be released in accordance
with joint written instructions of the Sellers and the Buyers.  Interest to be
credited to the Buyers.  Any fee charged for holding the said deposit shall be
borne equally by the Sellers and the Buyers.
 
 

--------------------------------------------------------------------------------


 
 
3.    Payment
 
The said Purchase Price shall be paid in full free of bank charges to the
Seller’s account at ____________ AG, Hamburg on delivery of the Vessel, but not
later than 3 banking days after the Vessel is in every respect physically ready
for delivery in accordance with the terms and conditions of this Agreement and
Notice of Readiness has been given in accordance with Clause 5 against Sellers’
presentation of documents required by the Buyers.  Such documents are to
be.mutually agreed and incorporated into an Addendum to the MOA.  The agreement
of such addendum is not to delay the signing of the MOA.
 
4.    Inspections
 
5.    Notices, time and place of delivery
 
a)  
The Sellers shall keep the Buyers well informed of the Vessel’s itinerary
in accordance with schedule from the shipyard and shall

 
 
provide the Buyers with 30/21/14, 10/7, and 5 days approximate notice of the
delivery and 3/1 days definite notice of the delivery.  When the Vessel is at
the place of delivery and in every respect physically ready for delivery in
accordance with this Agreement, the Sellers shall give the Buyers a written
Notice of Readiness for delivery.

 
b)  
The Vessel shall be delivered and taken over safely afloat at a safe and
accessible berth or safe and accessible anchorage at/in ________ Shipyard, South
Korea

 
Expected time of delivery:  between _________ and _________
 
Date of cancelling (see Clauses 5 c), 6 b) (Ill) and 14): _________ in the
Buyers’ option
 
c)  
If the Sellers anticipate that, notwithstanding the exercise of due diligence by
them, the Vessel will not be ready for delivery by the cancelling date they may
notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and propose a new cancelling date.  Upon
receipt of such notification the Buyers shall have the option of either
cancelling this Agreement in accordance with Clause 14 within 7 running days of
receipt of the notice or of accepting the new date as the new cancelling date.
If the Buyers have not declared their option within 7 running days of receipt of
the Sellers’ notification or if the Buyers accept the new date, the date
proposed in the Sellers’ notification shall be deemed to be the new cancelling
date and shall be substituted for the cancelling date stipulated in line 61.

 
If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect. Cancellation or failure to cancel
shall be entirely without prejudice to any claim for damages the Buyers may have
under Clause 14 for the Vessel not being ready by the original cancelling date.
 
 

--------------------------------------------------------------------------------


 
 
d)  
Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.

 
7.     Spares/bunkers, etc.
 
The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore.  All spare parts and spare equipment including spare
tail-end shaft(s) and/or spare propeller(s)/propeller blade(s), if any,
belonging to the Vessel at the time of delivery used or unused, whether on board
or not shall become the Buyers’ property, but spares on order are to be
excluded.  Forwarding charges, if any, shall be for the Buyers’ account.  The
Sellers are not required to replace spare parts including spare tail-end
shaft(s) and spare propeller(s)/propeller blade(s) which are taken out of spare
and used as replacement prior to delivery, but the replaced items shall be the
property of the Buyers.  The radio installation and navigational equipment shall
be included in the sale without extra payment.  Unused stores and provisions
shall be included in the sale and be taken over by the Buyers without extra
payment.
 
The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items.  Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation.  Captain’s,
Officers’ and Crew’s personal belongings including the stop chest are to be
excluded from the sale, as well as the following additional items (including
items on hire):
 
The Buyers shall take over the remaining bunkers and unused lubricating
oils/greases on board at the time of delivery.
 
Lubricating oils to be those in sealed drums and/or designated storage tanks not
having been used or circulated in the vessel’s machinery and pay the Sellers’
net contract price (excluding barging expenses) from time of supply.
 
Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price.
 
8.    Documentation
 
The place of closing:  ____________ AG, Hamburg
 
In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents as per Addendum.
 
At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.
 
At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans etc., which are on board the Vessel. Other
certificates which are on board the Vessel shall also be handed over to the
Buyers unless the Sellers are required to retain same, in which case the Buyers
to have the right to take copies. Other technical documentation which may be in
the Sellers’ possession shall be promptly forwarded to the Buyers at their
expense, if they so request. The Sellers may keep the Vessel’s log books but the
Buyers to have the right to take copies of same.
 
 

--------------------------------------------------------------------------------


 
 
9.      Encumbrances
 
The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages, taxes and maritime liens or any other debts
whatsoever.  The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.
 
10.    Taxes, etc.
 
Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.
 
11.    Condition on delivery  See Clause 17
 
The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers.  However, the Vessel shall be
delivered with her class maintained without condition/recommendation*, free of
average damage affecting the Vessel’s class, and with her classification
certificates and national certificates, as well as all other certificates, valid
and unextended without condition/recommend action* by Class or the relevant
authorities at the time of delivery.  Validity of all above Certificates to be
minimum 5 months after the date of delivery with the exception of those which
are interim due the Vessel being a newbuilding where final approval of certain
documentation by classification society is pending at the time of delivery.
 
*Notes, if any, in the surveyor’s report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.
 
12.    Name/markings
 
Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.
 
13.    Buyers’ default
 
Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.
Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers.  If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest.
 
 
 

--------------------------------------------------------------------------------


 
14.    Sellers’ default
 
Should the Sellers fall to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8.  If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel.  In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.
Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.
 
15.    Buyers’ representatives See Clause 18
 
16.    Arbitration
 
a)  
This Agreement shall be governed by and construed in accordance with English law
and any dispute arising out of this Agreement shall be referred to arbitration
in London in accordance with the Arbitration Acts 1950 and 1979 or any statutory
modification or re-enactment thereof for the time being in force, one arbitrator
being appointed by each party.  On the receipt by one party of the nomination in
writing of the other party’s arbitrator, that party shall appoint their
arbitrator within fourteen days, falling which the decision of the single
arbitrator appointed shall apply.  If two arbitrators properly appointed shall
not agree they shall appoint an umpire whose decision shall be final.

 
16 a), 16 b) and 16 c) are alternatives; delete whichever is not applicable.  In
the absence of  deletions, alternative 16 a) to apply.
 
Clauses 17 to 19 are to form an integral part of this Agreement.
 
Clause 17
 
The Vessel is to be delivered to the Buyers in accordance with the terms and
conditions of the Shipbuilding contracts a copy of which is to be appended to
the MOA.  All the rights of the Sellers under the contract and warranties are to
be assigned to the Buyers and the Buyers, Sellers, and Shipyard shall upon
delivery sign to tripartite agreement to cover the assignment of all guarantees,
3rd party warranties and liquidated damages in full.  In the event of the
Shipyard being unwilling to assign the warranties for whatsoever reason, then
the Sellers undertake to process the warranty items an behalf of the Buyers.
 
 

--------------------------------------------------------------------------------


 
 
Clause 18
 
The supervision will be undertaken by the Sellers to the Sellers’ normal
standards once the MOA has been signed and the deposit has been lodged then the
Buyers have the right to place one representative at the yard after keel laying
as part of the Seller’s site team for familiarization purposes only and without
interference.
 
On receipt of 30 day notice, the Buyers are to have the right to send their
captain and chief engineer to the yard to be present at seatrials. All these
representatives are to sign Seller’s usual indemnity forms and will remain at
yard until and including the time of delivery.
 
Clause 19
 
All negotiations/terms of sale are to remain strictly private and
confidential.  However as the Buyers are a publicly listed company in the USA,
they are permitted to make disclosures in accordance with USA securities
laws.  Such disclosure shall identify ____________ Navigation Ltd only as
Seller.
 
This agreement is drawn up in two originals of even tenor and date one to be
retained by each party.
 
For the Sellers                        For the Buyers
 
This document is a computer generated copy of “SALEFORM 1993”, printed by
authority of the Norwegian Shipbrokers’ Association, using software which is the
copyright of Strategic Software Ltd.  Any insertion or deletion to the form must
be clearly visible.  In the event of any modification made to the preprinted
text of this document, the original document shall apply.  The Norwegian
Shipbrokers’ Association and Strategic Software Ltd. assume no responsibility
for any loss or damage caused as a result of discrepancies between the original
approval document and this document.
 
 
 
 

 